Appellant has been adjudged guilty of the crime of grand larceny, which, under our law, is a felony, and has been sentenced to a term of confinement in the state penitentiary. Unless reversed by this court, that judgment and sentence will stand, and appellant will therefore be henceforth subject to the disabilities and disadvantages which follow from such a judgment of conviction. He loses his franchise as an elector; whenever called as a witness before any court he must answer, if asked, that he stands convicted of a felony; and his license to practice law may be revoked.
To allow a trial court to defeat an appeal from such a judgment as this by suspending the execution of the sentence, might result in condemning an innocent man to go through life under the legal disqualifications above referred to, in addition to placing him, beyond hope of remedy, under certain social and economic handicaps and disabilities which necessarily follow from the status of a convicted felon. The law should not be construed in such a manner as to accomplish this result, unless such a ruling be, beyond question, required. I concur in the opinion of the majority, being of the opinion that, under our laws, appellant clearly has a right of appeal to this court. *Page 212